Citation Nr: 0934644	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-14 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to July 12, 2002, for 
the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from August 1949 to 
November 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Regional 
Office (RO) in New Orleans, Louisiana, denying entitlement to 
an effective date prior to July 12, 2002, for the grant of 
service connection for PTSD.  

In argument presented in August 2009, the Veteran's 
representative raised a claim of entitlement to an effective 
date prior to November 9, 2004, for the grant of a 50 percent 
evaluation for PTSD.  That claim was previously denied in a 
July 2006 rating decision which was not timely appealed.  
This matter is referred to the RO for action as appropriate.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.

In the Veteran's Appeal To Board Of Veterans' Appeals (VA 
Form 9) received by the RO in March 2006, the Veteran 
indicated that he wished to be scheduled for a personal 
hearing at a local VA office before a Veterans Law Judge of 
the Board.

The file contains no reference to the requested hearing, nor 
an indication that the hearing request may have been 
withdrawn.  In accordance with the Veteran's request, a 
Travel Board hearing must therefore be scheduled.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO/AMC shall contact the Veteran and 
schedule him for a Travel Board hearing 
before a Veterans Law Judge sitting at 
the appropriate RO, in accordance with 
applicable laws and regulations.  A copy 
of the notice to the Veteran of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, or if the Veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


